 546DECISIONSOF NATIONALLABOR RELATIONS BOARDDobbs Houses, Inc. and General TeamstersLocal Un-ion No.528, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case 10-CA-8567February 16, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSUpon a charge filed on September 3, 1970, by Gen-eral Teamsters Local Union No. 528, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on Dobbs Houses,Inc., herein called the Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 10, issued a complainton September 30, 1970, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before a Trial Examiner were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on August 26, 1970,following a Board election in Case 10-RC-7884 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about September 21, 1970, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On October 12, 1970, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint, and requesting thatthe complaint be dismissed.On October 19, 1970, counsel for the GeneralCounsel filed with the Regional Director a Motion forSummary Judgment and, by letter of the same date,theRegional Director referred the motion to theBoard. Counsel for the General Counsel submits thatthe Respondent, in its answer, is attempting to relit]-gate issues which were raised and decided by theOfficial notice is taken of the record in the representation proceeding,Case 10-RC-7884 as the term "record" is defined in Sees 102 68 and 10269(f) of the Board's Rules and Regulations, Series 8, as amended SeeLTVElectrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (CA 4, 1968),Golden Age Beverage Co,167 NLRB 151,Intertype Co v Penello,269 FSupp 573 (D C Va, 1967),Follett Corp,164 NLRB 378, enfd 397 F 2d 91(C A 7, 1968), Sec 9(d) of the NLRABoard in the prior representation proceeding, and thatthere are no issues of fact or law requiring a hearingin the instant case. Counsel for the General Counselmoves that the Board issue an order that cause beshown, if any there be, why a Decision and Ordershould not be issued finding violations as alleged inthe complaint, and that such Decision and Order beduly issued thereafter. Subsequently, on November20, 1970, the Board issued an Order transferring theproceeding to the Board and a Notice to Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice to Show Cause andobjection to transference of this proceeding.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:RULING ON THE MOTION FORSUMMARY JUDGMENTThe record in Case 10-RC-7884 reveals that in theelection conducted on December 4, 1969, by the Re-gionalDirector in the single combined unit foundappropriate, a majority of the voters cast valid votesfor the Union 2 which was, subsequently, certified bythe Board on August 26, 1970.In its answer to the complaint and in its responseto the Notice to Show Cause, the Respondent againraisesissueslitigated and determined by the Board inthe representation case, 10-RC-7884, namely, the ap-propriateness of the single combined unit of its em-ployees, rather than of two separate units of cateringemployees, and terminal and restaurant employees asurged by the Respondent; the procedural rulings oftheRegionalDirectorwhichaffectedtheRespondent's participation in the hearing on unit;and the alleged unwarranted limitation of the hearingon objections.In addition, the Respondent now urges that sincethe election the following "unusual circumstances"have occurred which, within the meaning ofRayBrooks v. N. L. R. B.,348 U.S. 96, warrant its conten-tion concerning the Union's majority status presumedby virtue of the Board election and certification. Sub-sequent to the election of December 4, 1969, the Un-iononMay 8, 1970, allegedly instituted arecognitional strike against the Respondent whichended in November 1970, after issuance of the Boardcertification. Approximately 380 of the unit employ-2There were approximately 862 eligible voters of whom 389 cast validvotes for, and 106 cast ballots against, the Union and 60 castchallengedballotsThere were seven void ballots The challengeswere not sufficient innumber to affect the results of the election188 NLRB No. 84 DOBBS HOUSES, INC.ees who participated in the strike are alleged to havebeen replaced and, therefore, according to the Re-spondent,it is reasonable to assumethat the onlyemployees who remained with the Respondent arethose who voted against the Union or those hired afterthe electionbut who had no opportunity to vote in theelection.3 As a result of these alleged "unusual circum-stances," the Respondent contends that the characterand conduct of its w$rk force has dramaticallychanged so that the Union's majority status, assumingit ever existed, no longer exists.We find no merit in the Respondent's contentionthat the circumstances relied on constitute "unusualcircumstances" within theRay Brooksrule.4 InRayBrooksitself, the Supreme Court refused to permit anemployer to question a union's majority status whereaweek after the Board election establishing theunion's majority by an 8 to 5 vote and the daybeforethe certification, nine of the employees in the bargain-ing unit advised the employer that they no longerwished to be represented by the union.Further, we find that, in the circumstances of thiscase, replacement of some 380 striking unit employeesdoes not provide a reasonable basis for believing thatthe Union has lost its majority since the election. TheBoard has long held, with court approval, that thepermanent replacement of economic strikers is not an"unusual circumstance" that would justify a refusal tobargainwith the union during the certificationyear.'We note also that the Respondent gave no con-sideration to Board doctrine, established inPioneerFlour Mills,174 NLRB No. 174, thatallstrikers, notonly the 123 strikers whom the Respondent reem-ployed, but also the replaced strikers, must be includ-ed in determining the majority status of the Unionduring the 6-month strike herein. Accordingly, wefind that the Respondent has failed to establish such"unusual circumstances" as to justify its attack uponthe majoritystatusof the Union which is presumed tocontinue to exist.As indicated above, all other issues raised by theRespondent in its answer and response have beenlitigated and determined in the representation case,10-RC-7884.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in aprior representation proceeding.'3 The Employer avers that when the strike was abandoned in November1970, only 123 employees who participated in the strike were reemployed4 Ray Brooks v NLRB ,348 U S 965Reliance Clay Products Company,115 NLRB 1736-47, enfd 245 F 2d 599(CA 5)6 SeePittsburgh Plate GlassCo v NLRB ,313 U S 146,162 (1941), Rulesand Regulations of the Board,Secs 102 67(f) and 102 69(c)547All issues raised by the Respondent in this proceed-ing except as to the alleged "unusual circumstances"which we have found to be without merit, were orcould have been litigated in the prior representationproceeding, and the Respondent does not offer toadduce at a hearing any newly discovered or,.previous-ly unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made in therepresentation proceeding. We therefore find that theRespondent has not raised any issue which is properlylitigable in this unfair labor practice proceeding. Weshall, accordingly, grant theMotion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a Tennessee corporation, with its principal of-fice and place of business located in Memphis, Ten-nessee, and is engaged in the operation of restaurantsand airline food cateringservicesin severalStates,including Georgia.Respondent, at all times material herein, main-tained and operated airline food cateringservices, res-taurants, lounges, snack bars, and gift shops at theAtlanta, Georgia, Municipal Airport. Only these op-erations are involved in these proceedings.Respondent, during the past calendar year, whichperiod is representative of all times material herein,received more than $50,000 for food catering servicesperformed for interstate airlines, including, but notlimited to, Delta Airlines and Eastern Airlines, whichutilize the Atlanta, Georgia, Municipal Airport.We find, on the basis of the foregoing, that Respon-dent is, and has been atall timesmaterial herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of th Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDGeneral Teamsters Local Union No. 528, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5)of the Act. 548DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All employees of the Employer's catering, res-taurant, lounge, snack bar and gift shop opera-tions at the Atlanta, Georgia, Municipal Airport,excluding office clerical employees, professional,employees, guards, Marina Thomas and all othersupervisors as defined in the Act.2.The certificationOn December 4, 1969, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 10, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on August 26, 1970, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about August 28, 1970, and atall timesthereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about September 21, 1970, and continuing at alltimes thereafterto date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since September 21, 1970, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriateunit,and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit and, if an understanding is reached, em-body such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Dobbs Houses, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.General Teamsters Local Union No. 528, affiliat-ed with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,is a labor organization within the meaning of Section2(5) of the Act.3.All employees of the Employer's catering, restau-rant, lounge, snack bar and gift shop operations at theAtlanta, Georgia, Municipal Airport, excluding officeclerical employees, professional employees, guards,Marina Thomas and all other supervisors as definedin the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since August 26, 1970, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about September 21, 1970, and DOBBS HOUSES, INC.549at all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section,8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act.posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.7 In theevent that this Order is enforced by a Judgment of a United StatesCourt of Appeals, thewords in the notice reading"Posted by Order of theNationalLaborRelations Board"shall be changed to read"Posted pursuantto a Judgment of the United StatesCourtof Appeals Enforcmg an Order ofthe National LaborRelations Board "ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, DobbsHouses, Inc., its officers, agents, successors and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment, with General Teamsters LocalUnion No. 528, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive bargaining repre-sentative of its employees in the following appropriateunit:All employees of the Employer's catering, res-taurant, lounge, snack bar and gift shop opera-tions at the Atlanta, Georgia, Municipal Airport,excluding office clerical employees, professionalemployees, guards, Marina Thomas and all othersupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rights guar-anteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its operations at Atlanta, Georgia, Mu-nicipal Airport, copies of the attached notice marked"Appendix."7 Copies of said notice, on forms provid-ed by the Regional Director for Region 10, after beingduly signed by Respondent's representative, shall beAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment withGeneralTeamstersLocalUnionNo. 528,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpersofAmerica,astheexclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-namedUnion,astheexclusiverepresentative of all employees in the bargainingunit described below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signedagreement. The bargaining unit is: All employeesof the Employer's catering, restaurant, lounge,snack bar and gift shop operations at the Atlanta,Georgia,Municipal Airport, excluding officeclericalemployees,professionalemployees, 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDguards,Marina Thomas and all other supervisorsThis is an official notice and must not be defacedas definedin the Act.by anyone.This noticemust remain posted for 60 consecutiveDOBBSHOUSES, INC.days fromthe date of posting and must not be altered,(Employer)defaced,or coveredby any othermaterial.Any questionsconcerningthisnoticeorcompliance with its provisions may be directed to theBoard'sOffice, Peachtree Building, Room 701, 730DatedByPeachtreeStreetNE.,Atlanta,Georgia 30308,(Representative)(Title)Telephone 404-526-5760.